Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Title
Amend the title to read: IMAGE FORMING APPARATUS CAPABLE OF SUPPRESSING MALDISTRIBUTION OF AN ION CONDUCTIVE AGENT ON AN INTERMEDIARY TRANSFER MEMBER

Specification
In paragraph [0002], line 22, change “further” to --- Further ---.
In paragraph [0003], line 5, change “a opposite” to --- an opposite ---.

In paragraph [0018], line 2, change “calculated every” to --- calculated in every ---.
In paragraph [0024], line 13, after “host computer” insert --- 300 ---.
In paragraph [0025], line 4, change “developing provided” to --- developing device ---.
In paragraph [0025], line 6, change “8” to --- 8 (8a, 8b, 8c, 8d) ---.
In paragraph [0025], line 9, change “driving provided” to --- driving device provided ---.
In paragraph [0026], line 12, after “developing rollers” insert --- 8 ---.
In paragraph [0028], line 4, change “photosensitive members 1” to --- photosensitive drums 2 ---.
In paragraph [0028], line 6, change “T1” to --- T1 (T1a, T1b, T1c, T1d) ---.
In paragraph [0029], line 8, change “40” to --- 40 (40a, 40b, 40c, 40d) ---.
In paragraph [0031], line 3, change “the recording material” to --- a recording material ---.
In paragraph [0032], line 7, change “are field” to --- are fixed ---.

In paragraph [0033], line 5, change “61” to --- 61 (61a, 61b, 61c, 61d) ---.
In paragraph [0034], line 2, change “opposing a” to --- opposing the ---.
In paragraph [0034], line 6, change “by a belt” to --- by the belt ---.
In paragraph [0036], line 5, change “to new” to --- to a new ---.
In paragraph [0044], line 11, change “20” to --- 2 ---.
In paragraph [0045], line 1, change “a primary” to --- the primary ---.
In paragraph [0045], line 3, change “50” to --- 50 (50a, 50b, 50c, 50d) ---.
In paragraph [0045], lines 8 and 12, change “voltage” to --- current ---.
In paragraph [0045], line 13, after “302” insert --- (Figure 2) ---.
In paragraph [0047], line 1, change “a secondary” to --- the secondary ---.
In paragraph [0047], lines 8 and 13, change “voltage” to --- current ---.

In paragraph [0047], line 14, change “an engine” to --- the engine ---.
In paragraph [0049], lines 9, 12, and 16, change “1” to --- 1a to 1c ---.
In paragraph [0051], line 9, delete --- primary transfer roller 5 ---.
In paragraph [0052], lines 4, 6, 7, and 10, change “controller portion” to --- controller ---.
In paragraph [0052], line 4, change “an engine” to --- the engine ---.
In paragraph [0052], line 5, change “a host computer” to – the host computer ---.
In paragraph [0052], line 7, after “computer” insert --- 300 ---.
In paragraph [0052], line 9, change “processing portion” to --- processor ---.
In paragraph [0052], line 15, change “and a transfer voltage of the fixing device 12,” to --- the fixing device 12, a transfer voltage ---.
In paragraph [0053], line 2, change “portion 301 to an” to --- 301 to the ---.

In paragraph [0054], line 5, change “feeding and conveying” to --- sheet feeding ---.
In paragraph [0054], line 6, change “at an image” to --- at the image ---.
In paragraph [0054], line 7, change “formation” to --- forming ---.
In paragraph [0055], line 3, delete --- portion ---.
In paragraph [0056], line 1, change “100” to --- 10 ---.
In paragraph [0056], lines 6 and 23, change “S” to -- P --.
In paragraph [0060], line 12 and 21, delete ---portion --.
In paragraph [0072], line 1, change “an image processing portion” to --- the image processor ---.
In paragraph [0072], line 2, change “image analyzing portion” to --- image analyzer ---.
In paragraph [0072], line 2, change “image conversion processing portion” to --- image converter ---.
In paragraph [0072], lines 3 and 7, change “processing portion” to --- processor ---.
In paragraph [0072], line 3, change “image analyzing portion” to --- image analyzer 401 ---.
In paragraph [0072], line 5, change “image conversion processing portion” to --- image converter ---.

In paragraph [0073], line 3, change “image analyzing portion” to --- image analyzer ---.
In paragraph [0073], line 6, change “processing portion” to --- processor ---.
In paragraph [0075], lines 1, 3, 6-7, 9, 14, and 17, change “image analyzing portion” to --- image analyzer ---.
In paragraph [0076], line 1, change “image analyzing portion” to --- image analyzer ---.
In paragraph [0077], lines 1, 3-4, and 19-20, change “image analyzing portion” to --- image analyzer ---.
In paragraph [0078], line 17, change “image analyzing portion” to --- image analyzer ---.
In paragraph [0081], lines 12 and 15, change “100” to --- 10 ---.
In paragraph [0085], line 12, after “transfer belt” insert --- 20 ---.
In paragraph [0085], line 12, change “rest” to -- reset --.
In paragraph [0087], line 1, change “when receives” to --- when it receives ---.
In paragraph [0087], lines 8, 10, and 14, change “image analyzing portion” to --- image analyzer ---.

In paragraph [0149], lines 1, 3, 8, and 10-11, change “image analyzing portion” to --- image analyzer ---.
In paragraph [01500], lines 1 and 4-5, change “image analyzing portion” to --- image analyzer ---.
In paragraph [0155], lines 9, 12, and 15-16, change “image analyzing portion” to --- image analyzer ---.
In paragraph [0201], line 4, after “brush” insert -- 70 --.
In paragraph [0201], line 7, after “blade” insert -- 31 --.

Claims
	Claim 18, line 3, after “flowing” insert --- from ---.


Drawings
The following drawing change to Figure 2 has been approved by the examiner:

In box “330” change “SEET” to --- SHEET ---.

In order to avoid abandonment of the application, applicant must make the drawing change.

Remarks
	It is noted that all the amendments above are grammatical in nature, correct obvious errors, or provide consistency between the terminology used in the specification and the drawings.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-7 and 14-23 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a plurality of image bearing members each configured to bear a toner image; an intermediary transfer member configured to feed the toner image, primary-transferred from each of the image bearing members, for secondary-transferring the toner image onto a recording material, the intermediary transfer member being a rotatable endless member having ion conductivity; a plurality of primary transfer members provided corresponding to the image bearing members, respectively, and each configured to form a primary transfer portion where the toner image is primary-transferred from the corresponding image bearing member onto the intermediary transfer member, wherein each of the primary 

Claims 8-13 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a plurality of image bearing members each configured to bear a toner image; an intermediary transfer member configured to feed the toner image, primary-transferred from each of the image bearing members, for secondary-transferring the toner image onto a recording material, the intermediary transfer member being a rotatable endless member having ion conductivity; a plurality of primary transfer members provided corresponding to the image bearing members, respectively, and each configured to form a primary transfer portion where the toner image is primary-transferred from the corresponding image bearing member onto the 

Claims 24 is allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a plurality of image bearing members each configured to bear a toner image; an intermediary transfer member configured to feed the toner image, primary-transferred from each of the image bearing members, for secondary-transferring the toner image onto a recording material, the intermediary transfer member being a rotatable endless member having ion conductivity; a plurality of primary transfer members provided corresponding to the image bearing members, respectively, and each configured to form a primary transfer portion where the toner image is primary-transferred .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakaegawa discloses an image forming apparatus that has a voltage controller for controlling a voltage source so that a first voltage is applied to a transfer member in a period in which primary transfer of a toner image is executed and secondary transfer of the toner image is not executed and so that a second voltage larger than the first voltage is applied to the transfer member in a period in which the secondary transfer of the toner image is executed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
January 13, 2022